UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                             98-21076
                         Summary Calendar
                        __________________

     In The Matter of: CLAUDE HUGH LLOYD, doing
     business as Ancient Oak Sanctuary, also known
     as Big Oak Materials, also known as Claude H.
     Lloyd Enterprises, also known as Hugh Lloyd,
     also known as Yahweh Kingdom People; In the
     Matter of: CASSONDRA JEAN LLOYD, also known
     as Cassandra Douglas Lloyd,

                                      Debtors,

     CLAUDE HUGH LLOYD; CASSONDRA JEAN LLOYD,

                                      Appellants,

                                v.

     JOSEPH M. NIXON; THOMAS JACK PEARSON;
     DANIEL E. O'CONNELL,

                                      Appellees.

          ______________________________________________

           Appeal from the United States District Court
                 for the Southern District of Texas
            (H-98-CV-1281, H-98-CV-1282 & H-98-CV-2734)
          ______________________________________________

                         November 1, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Claude Hugh Lloyd and Cassondra Jean Lloyd (“the Lloyds” or

“Debtors”) appeal from three distinct orders of the bankruptcy

court:   (1) the dismissal of the Debtors' Chapter 13 bankruptcy


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
petition;    (2)    the    bankruptcy       court's      refusal       to    reopen      the

bankruptcy case; and (3) the bankruptcy court's denial of the

Debtors' motion       to   withdraw     the       reference     with    regard      to    an

adversary proceeding which they filed but which was subsequently

dismissed.       On appeal to the district court, the appeals were

consolidated and all three orders affirmed.

     After   a     careful    review    of       the   record    and    the    arguments

advanced on appeal, we reject the Debtors' appeal and affirm all

the orders appealed from.            The appeals border on the frivolous.

     The    bankruptcy       court    found      and   the    record        supports     the

bankruptcy court finding that the Lloyds had willfully failed to

prosecute their Chapter 13 case by failing to file all due tax

returns, failing to appear at a meeting of the creditors, and

failing to    make    required       plan       payments.       Indeed,       the   record

reflects not only that the tax returns were not filed, but that the

Debtors have no intention of filing the returns or paying taxes for

religious and political reasons.1                 We find, as did the district

court, that the bankruptcy court did not abuse its discretion in

dismissing the Chapter 13 proceeding.

     Likewise, the appeal of the order denying the Lloyds' motion

    1
     Mr. Lloyd testified that “I'm a de jour sovereign expatriate.
... I have declared that I am a citizen of the household of God,
of Yahweh. ... The Bible says we're ambassadors for Christ. I
claimed my ambassadorship. I have special diplomatic rights and
immunities as an ambassador. I've notified the president of the
United States and the secretary of state and all governmental
agencies, city, county and state.” Mr. Lloyd also testified that
“the Internal Revenue Service does not have jurisdiction to
persecute me and prosecute me. I'm an expatriate. I don't grant
them jurisdiction.”   Mrs. Lloyd testified that she agreed with
everything her husband said.

                                            2
to reopen the case lacks merit.             As the district court correctly

pointed out, the deficiencies that caused the dismissal had not

been cured and there was no purpose in reopening the case.

     Finally, the Lloyds' motion to withdraw reference of the

adversary    proceeding   became    a    moot    issue    when    the   adversary

proceeding    was   dismissed   and     no    appeal     was   taken    from   such

dismissal.

     The     Lloyds'   conclusory       attack      on   the     statutory     pre-

confirmation    payment   requirements        was    neither     raised   in    the

bankruptcy court nor properly briefed on appeal and is therefore

not properly before us on appeal.                For the same reasons, the

Lloyds' stated error of the trustee in failing to convert the

Chapter 13 case to a Chapter 11 case is not before us and will not

be reviewed.

     The orders of the bankruptcy court are affirmed essentially

for the reasons set forth in the order of the district court

affirming the bankruptcy court dated September 28, 1998.

                                                                        AFFIRMED.




                                        3